                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MOHAMMAD SALAUDDIN SARKER                  §
(TDCJ No. 2155705; A No. 205459295)        §
                                           §
             Petitioner,                   §
                                           §
V.                                         §          No. 3:19-cv-1353-N-BN
                                           §
BRYAN COLLIER, ET AL.,                     §
                                           §
             Respondents.                  §

      FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

      Petitioner Mohammad Salauddin Sarker, in custody at the Montgomery

Processing Center, an ICE facility, filed a pro se petition under 28 U.S.C. § 2254 for a

writ of habeas corpus, challenging a 2017 conviction in Erath County, Texas for

evading arrest or detention with a motor vehicle. See Dkt. Nos. 3 & 4. This resulting

action has been referred to the undersigned United States magistrate judge for pretrial

management under 28 U.S.C. § 636(b) and a standing order of reference from United

States District Judge David C. Godbey. The undersigned enters these findings of fact,

conclusions of law, and recommendation that the Court should transfer this case sua

sponte to the Fort Worth Division of this district.

           Applicable Background, Legal Standards, and Analysis

      While it is not clear from the petition filed whether the state criminal judgment

Sarker now challenges has been completely discharged, if it has – and if this petition

challenging that conviction was filed as it could be related to an attempt to deport
Sarker – “deportation is a collateral consequence that does not render a person ‘in

custody’ for federal habeas purposes. The fact that petitioner [may be] deported as a

result of [a state] conviction is not a sufficient restriction on his liberty to meet the ‘in

custody’ requirement of § 2254(a).” Campos-Conrrada v. Thaler, No. 3:12-cv-4190-N-

BH, 2012 WL 5845549, at *2 (N.D. Tex. Oct. 23, 2012) (citing United States v. Castro,

26 F.3d 557, 559 n.3, 561 n.8 (5th Cir. 1994); footnote omitted), rec. accepted, 2012 WL

5844190 (N.D. Tex. Nov. 19, 2012).

       But, assuming that Sarker’s state criminal judgment has not been completely

discharged, “[w]here an application for a writ of habeas corpus is made by a person in

custody under the judgment and sentence of a State court of a State which contains

two or more Federal judicial districts, the application may be filed in the district court

for the district wherein such person is in custody or in the district court for the district

within which the State court was held which convicted and sentenced him and each of

such district courts shall have concurrent jurisdiction to entertain the application.” 28

U.S.C. § 2241(d); see also Ex parte Green, 39 F.3d 582, 583-84 (5th Cir. 1994). These

filing requirements are jurisdictional. See Carmona v. Andrews, 357 F.3d 535, 537 (5th

Cir. 2004); Webb v. Beto, 362 F.2d 105, 108 (5th Cir. 1966).

       The district court wherein such an application is filed may, in the exercise of its

discretion and in furtherance of justice, transfer the case to another district court for

hearing and determination. See 28 U.S.C. § 2241(d); see also Carmona, 375 F.3d at 539

(affirming dismissal of Section 2254 application for lack of jurisdiction but remanding

with instructions to transfer the matter to either the district of conviction or the

                                             -2-
district of incarceration if petitioner elects to pursue his claim in either forum); cf. 28

U.S.C. § 1631 (allowing a district court lacking jurisdiction over an action to transfer

that action if in the interest of justice to a federal court in which the action could have

been brought at the time it was filed or noticed).

       As the sentence at issue in this proceeding results from a conviction out of Erath

County, which lies within the Fort Worth Division of this district, see id. § 124(a)(2),

and because Sarker is currently in custody at a facility in Conroe, Texas, in

Montgomery County, which lies within the Houston Division of the Southern District

of Texas, see id. § 124(b)(2), this matter does not belong in the Dallas Division of this

district.

       While this Court has jurisdiction over the Section 2254 application, it should be

transferred, under Section 2241(d), to the Fort Worth Division of this district, the

district in which the state court that convicted and sentenced Sarker is located. See

Henderson v. Quarterman, No. 3:07-cv-248-B, 2007 WL 1411558 (N.D. Tex. May 11,

2007) (citing 28 U.S.C. § 1404 to note that, “[f]or the convenience of the parties and

witnesses and in the interest of justice, a district court may transfer a civil action to

any district or division where it might have been brought” and further remarking that,

“[i]f there is any possibility that an evidentiary hearing may be necessary, a district

court should transfer a petition to the district or division in which the petitioner was

convicted and sentenced,” and citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

1968) (“The legislative history of [Section 2241(d)] makes clear that a district court

should transfer a petition to the district in which petitioner was convicted and

                                            -3-
sentenced if the transferring court is of the view that an evidentiary hearing will be

necessary before final determination can be had.”)).

                                  Recommendation

      The Court should transfer this action to the Fort Worth Division of the Northern

District of Texas.

      A copy of these findings, conclusions, and recommendation shall be served on all

parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections within

14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: June 11, 2019



                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE

                                           -4-
